Name: Council Decision 2011/764/CFSP of 28Ã November 2011 repealing Decision 2011/210/CFSP on a European Union military operation in support of humanitarian assistance operations in response to the crisis situation in Libya (EUFOR Libya)
 Type: Decision
 Subject Matter: European construction;  Africa;  cooperation policy;  accounting
 Date Published: 2011-11-29

 29.11.2011 EN Official Journal of the European Union L 314/35 COUNCIL DECISION 2011/764/CFSP of 28 November 2011 repealing Decision 2011/210/CFSP on a European Union military operation in support of humanitarian assistance operations in response to the crisis situation in Libya (EUFOR Libya) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Articles 42(4) and 43(2) thereof, Having regard to the proposal made by the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 1 April 2011, the Council adopted Decision 2011/210/CFSP (1). (2) By letter dated 27 October 2011, the European Union Operation Commander notified the closure of the Operational Headquarters on 10 November 2011. Decision 2011/210/CFSP should therefore be repealed pursuant to Article 13(3) thereof, with effect from 10 November 2011. (3) Council Decision 2008/975/CFSP of 18 December 2008 establishing a mechanism to administer the financing of the common costs of European Union operations having military or defence implications (Athena) (2) determines the procedures for the audit and presentation of the accounts of an operation, HAS ADOPTED THIS DECISION: Article 1 Decision 2011/210/CFSP is hereby repealed with effect from 10 November 2011. This repeal shall be without prejudice to the procedures laid down in Decision 2008/975/CFSP regarding the audit and presentation of the accounts of the operation. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 28 November 2011. For the Council The President K. SZUMILAS (1) OJ L 89, 5.4.2011, p. 17. (2) OJ L 345, 23.12.2008, p. 96.